DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/09/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A data receiving device comprising: path control logic configured to store L symbol paths, where L is a natural 5number greater than or equal to 2; L feedback filters configured to calculate L inter-symbol interferences (ISI) for the L symbol paths, respectively; L operators configured to remove the L inter-symbol interferences from an output of a feed-forward equalizer; and 10a path metric calculator configured to receive outputs of the L operators and calculate a path metric for each of the L symbol paths, wherein the path control logic is configured to select L values among the calculated path metrics for the L symbol paths to update the L symbol paths, respectively. Closest prior art, Riani et al. US 9,258,155, discloses A data receiving device comprising: feedback filters configured to calculate L inter-symbol interferences (ISI); operators configured to remove the L inter-symbol interferences from an output of a feed-forward equalizer. However, prior art of record fails to disclose either alone or in combination the details of A data receiving device comprising: path control logic configured to store L symbol paths, where L is a natural 5number greater than or equal to 2; L feedback filters configured to calculate L inter-symbol interferences (ISI) for the L symbol paths, respectively; L operators configured to remove the L inter-symbol interferences from an output of a feed-forward equalizer; and 10a path metric calculator configured to receive outputs of the L operators and calculate a path metric for each of the L symbol paths, wherein the path control logic is configured to select L values among the calculated path metrics for the L symbol paths to update the L symbol paths, respectively, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-10:
Claims 2-10 are allowed as being dependent on claim 1.

Regarding claim 11:
Claim 11 is drawn to A data receiving device comprising: a feed-forward equalizer configured to receive a multi-level signal through a channel; and 20a list-decision feedback equalizer configured to generate a restored multi-level signal using an output of the feed-forward equalizer, wherein the list-decision feedback equalizer calculates inter-symbol interferences (ISI) respectively for L symbol paths, where L is a natural number equal to or greater than 2, 25wherein after removing the L inter-symbol interferences from the output of the feed-forward equalizer, the list-decision feedback equalizer calculates a path metric for each of the L symbol paths, and 16Atty. Dkt. 8111S-870 (SIP200233US) wherein the list-decision feedback equalizer generates the restored multi-level signal by repeating an operation of selecting L values among the calculated path metrics for the L symbol paths to update the L symbol paths. Closest prior art, Riani et al. US 9,258,155, discloses A data receiving device comprising: a feed-forward equalizer configured to receive a multi-level signal through a channel; and 20a list-decision feedback equalizer configured to generate a restored multi-level signal using an output of the feed-forward equalizer, wherein the list-decision feedback equalizer calculates inter-symbol interferences (ISI). However, prior art of record fails to disclose either alone or in combination the details of wherein the list-decision feedback equalizer calculates inter-symbol interferences (ISI) respectively for L symbol paths, where L is a natural number equal to or greater than 2, 25wherein after removing the L inter-symbol interferences from the output of the feed-forward equalizer, the list-decision feedback equalizer calculates a path metric for each of the L symbol paths, and 16Atty. Dkt. 8111S-870 (SIP200233US) wherein the list-decision feedback equalizer generates the restored multi-level signal by repeating an operation of selecting L values among the calculated path metrics for the L symbol paths to update the L symbol paths, as claimed in claim 11, in combination with each and every other limitation in the claim. 
Regarding claims 12-14:
Claims 12-14 are allowed as being dependent on claim 11.

	The prior art of record, also does not teach or suggest storing L symbol paths, where L is a natural number equal to or greater than 2; calculating a path metric for each of the L symbol paths after removing the L inter-symbol interferences from an output of a feed-forward equalizer; and 17Atty. Dkt. 8111S-870 (SIP200233US) selecting L values among the calculated path metrics for the L symbol paths to update the L symbol paths as recited in claim 15 for the same reason stated in claim 1 above.
Regarding claims 16-20:
Claims 16-20 are allowed as being dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riani et al. US 9,258,155; Dai et al. US 8,938,035; and Wu et al. US 2021/0218604.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633